   Case 3:18-cv-00527-LRH-WGC Document 1-1 Filed 11/01/18 Page 1 of 17



                                     

                                     

                                     

                                     

                                     

                                     

                                     




                 EXHIBIT A
                                     

                                     

HP Tuners, LLC Operating Agreement dated March 25, 2004, including
     the Amendment to HP Tuners, LLC Operating Agreement
Case 3:18-cv-00527-LRH-WGC Document 1-1 Filed 11/01/18 Page 2 of 17
Case 3:18-cv-00527-LRH-WGC Document 1-1 Filed 11/01/18 Page 3 of 17
Case 3:18-cv-00527-LRH-WGC Document 1-1 Filed 11/01/18 Page 4 of 17
Case 3:18-cv-00527-LRH-WGC Document 1-1 Filed 11/01/18 Page 5 of 17
Case 3:18-cv-00527-LRH-WGC Document 1-1 Filed 11/01/18 Page 6 of 17
Case 3:18-cv-00527-LRH-WGC Document 1-1 Filed 11/01/18 Page 7 of 17
Case 3:18-cv-00527-LRH-WGC Document 1-1 Filed 11/01/18 Page 8 of 17
Case 3:18-cv-00527-LRH-WGC Document 1-1 Filed 11/01/18 Page 9 of 17
Case 3:18-cv-00527-LRH-WGC Document 1-1 Filed 11/01/18 Page 10 of 17
Case 3:18-cv-00527-LRH-WGC Document 1-1 Filed 11/01/18 Page 11 of 17
Case 3:18-cv-00527-LRH-WGC Document 1-1 Filed 11/01/18 Page 12 of 17
Case 3:18-cv-00527-LRH-WGC Document 1-1 Filed 11/01/18 Page 13 of 17
Case 3:18-cv-00527-LRH-WGC Document 1-1 Filed 11/01/18 Page 14 of 17
Case 3:18-cv-00527-LRH-WGC Document 1-1 Filed 11/01/18 Page 15 of 17
Case 3:18-cv-00527-LRH-WGC Document 1-1 Filed 11/01/18 Page 16 of 17
Case 3:18-cv-00527-LRH-WGC Document 1-1 Filed 11/01/18 Page 17 of 17
